DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-10 are pending. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanitz et al., Eur. J. Org. Chem. 1999, 923-930 in view of Masataka et al. (JP2012126702A) and Chinese Master’s Theses Full Text Database, Engineering Science & Technology, 15 March 2013), pp B016-186 (“Masters”)
Claims 1-6 differ from compound 24a of Kanitz in that: atom A is different, being sulfur, selenium or tellurium in claim 1. The actual technical problem to be solved by claim 1 is to improve a structure of a compound to obtain photosensitizing or therapeutic activity.
Claims 1-3 of Masataka et al. disclose formula VII, wherein R10 and R11 respectively form a ring system with R2 and R4, and X is oxygen and sulfur, and the compound of Masataka et al. can be used as a pharmaceutical product and exhibits fluorescence.
Masters discloses a compound having a similar structure, in which N has two ethyl
substituents (compound EtNBS-Me), but both Mataska et al. and Kanitz et al.  have provided the technical suggestion that N in this position can form a fused heterocycle with a benzene ring, and the compounds have similar properties and are all characterized by exhibiting fluorescence. 
It would have been prima facie obvious to arrive at the technical solution of claim 1, by combining the references.  In this instance, one of ordinary skill in the art would find motivation to combine the reference and have a reasonable expectation of success in combination because the references teach the use of a similar oxazine compound.  In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (“It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.”)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S CABRAL whose telephone number is (571)270-3769. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT S CABRAL/            Primary Examiner, Art Unit 1618